Exhibit 10.2


_____________________________________________________________________________________


U.S. $500,000,000
TERM LOAN AGREEMENT
Dated as of December 17, 2018
Among
AUTODESK, INC.
as Borrower
and
THE LENDERS PARTY HERETO
as Lenders
and
CITIBANK, N.A.
as Administrative Agent
_____________________________________________________________________________________
CITIBANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION, and
MORGAN STANLEY SENIOR FUNDING, INC.


as Joint Lead Arrangers and Joint Bookrunners
and
U.S. BANK NATIONAL ASSOCIATION
as Syndication Agent
and
MORGAN STANLEY SENIOR FUNDING, INC.
as Documentation Agent
_____________________________________________________________________________________


NYDOCS02/1172785



--------------------------------------------------------------------------------

 






NYDOCS02/1172785
Autodesk Credit Agreement

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS................................................................1
SECTION 1.01 Certain Defined
Terms....................................................................................1
SECTION 1.02 Computation of Time
Periods.......................................................................13
SECTION 1.03 Accounting
Terms.........................................................................................13
SECTION 1.04 Terms
Generally............................................................................................13
ARTICLE II AMOUNTS AND TERMS OF THE
ADVANCES........................................................14
SECTION 2.01 The
Advances................................................................................................14
SECTION 2.02 Making the
Advances....................................................................................14
SECTION 2.03
Fees...............................................................................................................15
SECTION 2.04 Termination or Reduction of the
Commitments............................................16
SECTION 2.05 Repayment of
Advances................................................................................16
SECTION 2.06 Interest on
Advances.....................................................................................16
SECTION 2.07 Interest Rate
Determination..........................................................................17
SECTION 2.08 Optional Conversion and Continuation of
Advances....................................18
SECTION 2.09 Prepayments of
Advances.............................................................................19
SECTION 2.10 Increased
Costs.............................................................................................19
SECTION 2.11
Illegality.........................................................................................................20
SECTION 2.12 Payments and
Computations.........................................................................20
SECTION 2.13
Taxes..............................................................................................................21
SECTION 2.14 Sharing of Payments,
Etc..............................................................................24
SECTION 2.15 Evidence of
Debt...........................................................................................24
SECTION 2.16 Use of
Proceeds.............................................................................................25
SECTION 2.17
[Reserved].....................................................................................................25
SECTION 2.18 Defaulting
Lenders........................................................................................25


NYDOCS02/1172785



--------------------------------------------------------------------------------





SECTION 2.19 Replacement of
Lenders................................................................................26
ARTICLE III CONDITIONS TO EFFECTIVENESS AND
LENDING............................................27
SECTION 3.01 Conditions Precedent to
Effectiveness..........................................................27
SECTION 3.02 Conditions Precedent to Each
Borrowing.....................................................28
SECTION 3.03 Determinations Under Section
3.01..............................................................29
ARTICLE IV REPRESENTATIONS AND
WARRANTIES..............................................................29
SECTION 4.01 Representations and Warranties of the
Borrower..........................................29
ARTICLE V COVENANTS OF THE
BORROWER..........................................................................30
SECTION 5.01 Affirmative
Covenants..................................................................................30
SECTION 5.02 Negative
Covenants......................................................................................33
SECTION 5.03 Financial
Covenants......................................................................................37
ARTICLE VI EVENTS OF
DEFAULT...............................................................................................37
SECTION 6.01 Events of
Default..........................................................................................37
ARTICLE VII THE
AGENT................................................................................................................39
SECTION 7.01 Appointment and
Authority...........................................................................39
SECTION 7.02 Rights as a
Lender.........................................................................................40
SECTION 7.03 Exculpatory
Provisions.................................................................................40
SECTION 7.04 Reliance by
Agent.........................................................................................41
SECTION 7.05
Indemnification.............................................................................................41
SECTION 7.06 Delegation of
Duties.....................................................................................41
SECTION 7.07 Resignation of
Agent.....................................................................................41
SECTION 7.08 Non-Reliance on Agent and Other
Lenders..................................................42
SECTION 7.09 No Other Duties,
etc......................................................................................42
SECTION 7.10 Certain Lender ERISA
Matters.....................................................................42
ARTICLE VIII
MISCELLANEOUS...................................................................................................44
SECTION 8.01 Amendments,
Etc..........................................................................................44


ii
NYDOCS02/1172785
Autodesk Term Loan Agreement

--------------------------------------------------------------------------------





SECTION 8.02 Notices; Effectiveness; Electronic
Communication......................................44
SECTION 8.03 No Waiver;
Remedies....................................................................................46
SECTION 8.04 Costs and Expenses;
Indemnification...........................................................46
SECTION 8.05 Right of
Set-off.............................................................................................47
SECTION 8.06 Binding
Effect...............................................................................................48
SECTION 8.07 Assignments and
Participations....................................................................48
SECTION 8.08
Confidentiality...............................................................................................51
SECTION 8.09 Governing
Law..............................................................................................52
SECTION 8.10 Execution in
Counterparts.............................................................................52
SECTION 8.11 Jurisdiction,
Etc.............................................................................................52
SECTION 8.12 Patriot Act Notice; Beneficial Ownership
Regulation..................................52
SECTION 8.13 No Fiduciary Duty; Other
Relationships......................................................53
SECTION 8.14 Electronic Execution of Assignments and Certain Other
Documents..........53
SECTION 8.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions....53
SECTION 8.16 WAIVER OF JURY
TRIAL.......................................................................54


Schedule I      -     Commitments
Schedule 5.02(e) -     Existing Subsidiary Debt

Exhibits
Exhibit A     -    Form of Note
Exhibit B     -    Form of Notice of Borrowing
Exhibit C     -    Form of Assignment and Assumption
Exhibit D     -    Form of Tax Compliance Certificates








iii
NYDOCS02/1172785
Autodesk Term Loan Agreement

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
Dated as of December 17, 2018
AUTODESK, INC., a Delaware corporation (the “Borrower”), the lenders from time
to time party hereto, and CITIBANK, N.A. (“Citibank”), as administrative agent
(the “Agent”) for the Lenders (as hereinafter defined), agree as follows:
PRELIMINARY STATEMENT. In accordance with the terms of the Target Acquisition
Agreement (as hereinafter defined), the Borrower will acquire, directly or
indirectly, 100% of the outstanding capital stock of PlanGrid, Inc., a Delaware
corporation (the “Target Acquisition”). In order to finance, in part, the Target
Acquisition and to pay certain fees and expenses in connection therewith, the
Borrower has requested that the Lenders provide a term loan facility in an
aggregate principal amount of $500,000,000. Subject to, and upon the terms and
conditions set forth herein, the Lenders are willing to make available to the
Borrower the term loan facility provided for herein.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01     Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 10% or more of
the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.
“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle, Delaware
19720, Account No. 36852248, Attention: Bank Loan Syndications.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:




NYDOCS02/1172785    1



--------------------------------------------------------------------------------





Public Debt Rating
S&P/Moody’s/Fitch
Applicable Margin for
Eurodollar Rate Advances
Applicable Margin for
Base Rate Advances
Level 1
A- / A3 / A- or above
0.875%
0.000%
Level 2
BBB+ / Baa1 / BBB+
1.000%
0.000%
Level 3
BBB / Baa2 / BBB
1.125%
0.125%
Level 4
BBB- / Baa3 / BBB-
1.250%
0.250%
Level 5
Lower than Level 4
1.625%
0.625%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Citibank, Morgan Stanley Senior Funding, Inc., and U.S. Bank
National Association.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07(b)(iii)), and accepted by the Agent, in substantially
the form of Exhibit C hereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
(b)    ½ of one percent per annum above the Federal Funds Rate; and
(c)    LIBOR for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, One Month LIBOR for any day shall be based on the Screen
Rate at approximately 11:00 a.m. London time on such day); provided, that if One
Month LIBOR shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Base Rate Advance” means an Advance that bears interest as provided in Section
2.06(a)(i).
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.




NYDOCS02/1172785    2



--------------------------------------------------------------------------------





“Borrower Information” has the meaning specified in Section 8.08.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders pursuant to Section 2.01. After the Funding Date, a
“Borrowing” shall refer to Advances of the same Type and, in the case of
Eurodollar Rate Advances, having the same Interest Period.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
“Commitment” means as to any Lender (a) the U.S. dollar amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Commitment”
or (b) if such Lender has entered into an Assignment and Assumption, the amount
set forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(c), in each case as such amount may be reduced pursuant to Section
2.04 or increased or decreased pursuant to an Assignment and Assumption.
“Commitment Termination Date” means the earlier of July 19, 2019 and the date
that the Target Acquisition Agreement is terminated.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Cash Flow” means, for any period, the sum of (a) the amount set
forth as “Net Cash Provided by Operating Activities” (or a comparable term) in
the Consolidated statements of cash flows of the Borrower and its Subsidiaries
for such period plus (b) Consolidated Interest Expense for such period.
“Consolidated Covenant Debt” means Debt of the types described in clauses (a),
(c) and (e) of the definition thereof.
“Consolidated EBITDA” means, for any period, net income (or net loss) plus, to
the extent deducted in determining such net income (or net loss), the sum
(without duplication) of (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation expense, (d) amortization expense, (e) any increases
in deferred or unearned revenue or substantially equivalent items (net of any
increases in deferred costs (which deferred costs, for avoidance of doubt, do
not include deferred commissions, capitalized costs to acquire revenue contracts
or substantially equivalent items), (f) all unusual and non-recurring expenses,
(g) in connection with the Target Acquisition or any other acquisition, all
non-recurring restructuring costs, facilities relocation costs, acquisition
integration costs and fees, including cash severance payments, and non-recurring
fees and expenses, in each case paid during such period in connection with such
acquisition and within twelve (12) months of the completion of such acquisition;
provided that the amount added back to net income (or net loss) pursuant to this
clause (g) in respect of any such costs, fees, payments and expenses paid in
cash in connection with all such acquisitions and the Target Acquisition shall
not exceed 10% of Consolidated EBITDA (calculated before giving effect to this
clause (g) in the aggregate for any period of four fiscal quarters of the
Borrower) and (h) non-cash expenses, charges and losses including, without
limitation, restructuring expenses, goodwill, fixed asset and other intangibles
impairment, acquisition integration costs, facilities relocation costs and
charges and expenses related to the issuance of options and other equity based
compensation to directors, employees and consultants, and minus, to the extent
included in determining such net income (or net loss), the sum of (x) unusual
and non-recurring gains and (y) any decreases in deferred or unearned revenue or
substantially




NYDOCS02/1172785    3



--------------------------------------------------------------------------------





equivalent items (net of any decreases in deferred costs (which deferred costs,
for avoidance of doubt, do not include deferred commissions, capitalized costs
to acquire revenue contracts or substantially equivalent items); in each case
determined on a Consolidated basis for the Borrower and its Subsidiaries in
accordance with GAAP.
“Consolidated Interest Expense” means, for any period, the sum of interest
payable on, and amortization of debt discount in respect of, all Consolidated
Covenant Debt of the Borrower and its Subsidiaries during such period.
“Consolidated Tangible Assets” means as of any date of determination, for the
Borrower and its Subsidiaries (determined in each case on a Consolidated basis):
(a) the book value of total assets of the Borrower and its Subsidiaries, minus
(b) the book value of all property that should be classified as intangibles
(without duplication of deductions in respect of items already deducted in
arriving at total assets), including goodwill, minority interests, research and
development costs, trademarks, trade names, copyrights, patents and franchises.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than accounts payable incurred in
the ordinary course of such Person’s business, and earn-outs and contractual
indemnity obligations in connection with acquisitions), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP as in effect on the date of this
Agreement, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of bankers acceptances, letters of credit
or similar extensions of credit, (g) all net obligations of such Person in
respect of Hedge Agreements (determined as of any date as the amount such Person
would be required to pay to its counterparty in accordance with the terms
thereof as if terminated on such date of determination, after giving effect to
any netting arrangement relating to such Hedge Agreement), (h) all Debt of
others referred to in clauses (a) through (g) above or clause (i) below
(collectively, “Guaranteed Debt”) guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Guaranteed Debt or to
advance or supply funds for the payment or purchase of such Guaranteed Debt, (2)
to purchase, sell or lease (as lessee or lessor) property, or to purchase or
sell services, primarily for the purpose of enabling the debtor to make payment
of such Guaranteed Debt or to assure the holder of such Guaranteed Debt against
loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt of others referred to in
clauses (a) through (h) above (including Guaranteed Debt) secured by any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt.




NYDOCS02/1172785    4



--------------------------------------------------------------------------------





The amount of Debt of any Person for purposes of clause (i) above shall (unless
such Debt has been assumed by such Person) be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Debt and (ii) the fair market value
of the property encumbered thereby as determined by such Person in good faith.
The amount of any Guaranteed Debt shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time, subject to Section 2.18(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent or the Borrower in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s good faith determination that one or more conditions precedent
to funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (iii) any Lender that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent or the Borrower,
failed to confirm in writing to the Agent and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Borrower’s receipt of such written confirmation), or (v) any
Lender with respect to which, or with respect to the Parent Company of which, a
Lender Insolvency Event has occurred and is continuing; provided that a Lender
Insolvency Event shall not be deemed to occur with respect to a Lender or its
Parent Company solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Parent Company by a governmental authority
or instrumentality thereof where such action does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.18(c)) upon notification of such determination by the
Agent to the Borrower and the Lenders.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority,




NYDOCS02/1172785    5



--------------------------------------------------------------------------------





(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund and (iv) any other Person approved by the Agent and, unless an
Event of Default under Section 6.01(a) or Section 6.01(e) has occurred and is
continuing at the time any assignment is effected in accordance with Section
8.07, the Borrower, such approval not to be unreasonably withheld or delayed;
provided, however, that neither the Borrower nor an Affiliate of the Borrower
shall qualify as an Eligible Assignee.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement arising
out of any Environmental Law, Environmental Permit or Hazardous Materials,
including as arising from alleged injury or threat of injury to any Person or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, exposure to Hazardous Materials, worker safety or natural
resources, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043(a) of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to the
Borrower or an ERISA Affiliate that is a contributing sponsor, as defined




NYDOCS02/1172785    6



--------------------------------------------------------------------------------





in Section 4001(a)(13) of ERISA, of a Plan, and such event is described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any Plan; (g)
the adoption of an amendment to a Plan requiring the provision of security to
such Plan pursuant to Section 206(g) of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“Eurodollar Rate” means, subject to Section 2.07(g), for any Interest Period for
each Eurodollar Rate Advance comprising part of the same Borrowing, an interest
rate per annum equal to the rate per annum obtained by dividing (a) the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) (“LIBOR”) for
U.S. dollars for a period equal in length to such Interest Period as displayed
on the applicable Bloomberg screen page (or, in the event such rate does not
appear on a Bloomberg page or screen, on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Agent in its reasonable discretion; in each case, the “Screen Rate”) at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available for the applicable Interest Period but is
available for periods that are shorter than and longer than such Interest
Period, the rate per annum that results from interpolating on a linear basis
between the rate for the longest available period that is shorter than such
Interest Period and the shortest available period that is longer than such
Interest Period with respect to such Eurodollar Rate Advance, then the
Eurodollar Rate shall be such interpolated screen rate (the “Interpolated
Rate”), by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period; provided that if any of the Screen Rate or
the Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).




NYDOCS02/1172785    7



--------------------------------------------------------------------------------





“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any published intergovernmental agreement entered into in connection with
the implementation of such Sections of the Internal Revenue Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such published
intergovernmental agreements.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letters” means, collectively, (a) the letter agreement dated November 20,
2018, addressed to the Borrower from the Agent and Citigroup Global Markets
Inc., and (b) the letter agreement dated November 20, 2018, addressed to the
Borrower from U.S. Bank National Association.
“Fitch” means Fitch, Inc. and any successor thereto.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Date” means the date, on or after the Effective Date, on which the
conditions precedent set forth in Section 3.02 have been satisfied in accordance
with the terms hereof, but in any event no later than the Commitment Termination
Date.
“GAAP” has the meaning specified in Section 1.03.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.




NYDOCS02/1172785    8



--------------------------------------------------------------------------------





“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
“Immaterial Subsidiary” means any Subsidiary of the Borrower having assets with
a book value of $100,000,000 or less.
“Initial Lenders” means the lenders listed on the signature pages hereof.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months or one week
as the Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
(a)    the Borrower may not select any Interest Period that ends after the
Maturity Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(d)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.
“Interpolated Rate” has the meaning specified in the definition of “Eurodollar
Rate.”
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a Bail-In Action (as defined in Section 8.15) or the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its




NYDOCS02/1172785    9



--------------------------------------------------------------------------------





Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
“Lien” means any lien, security interest or other charge in the nature of a
security interest or encumbrance of any kind, including, without limitation, the
lien or retained security title of a conditional vendor and any easement, right
of way or other encumbrance on title to real property.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes (if any)
and (c) the Fee Letters.
“Loan Market Association” means the London trade association, which is the
self-described authoritative voice of the syndicated loan markets in Europe, the
Middle East and Africa.
“Material Acquisition” means any acquisition with an aggregate consideration
greater than or equal to $500,000,000, but in any event excluding the Target
Acquisition.
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), or operations of the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or (c) the ability of the Borrower to
perform its payment obligations under this Agreement or any Note.
“Maturity Date” means the date that is the second anniversary of the Funding
Date; provided, however, that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a Single Employer Plan that (a) is maintained for
employees of the Borrower or any ERISA Affiliate and at least one Person other
than the Borrower and the ERISA Affiliates or (b) was so maintained and in
respect of which the Borrower or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Note” means a promissory note of the Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.15 in substantially the form of
Exhibit A hereto, evidencing the




NYDOCS02/1172785    10



--------------------------------------------------------------------------------





aggregate indebtedness of the Borrower to such Lender that may arise from the
Advances made by such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
“Participant” has the meaning assigned to such term in Section 8.07(d).
“Participant Register” has the meaning specified in Section 8.07(d).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens, arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 60 days or
for amounts that are overdue and that are being contested in good faith by
appropriate proceedings so long as such reserves or other appropriate
provisions, if any, as shall be required by generally accepted accounting
principles shall have been made for any such contested amounts; (c) pledges,
deposits and other security to secure obligations under workers’ compensation
laws or similar legislation or unemployment insurance or to secure public or
statutory obligations; (d) easements, rights of way and other encumbrances on
title to real property that do not materially adversely affect the use of such
property for its present purposes; and (e) any Liens pursuant to any Loan
Document.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“PlanGrid” means PlanGrid, Inc., a Delaware corporation.
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P, Moody’s or Fitch, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P, Moody’s and Fitch shall have in effect a Public Debt
Rating, the Applicable Margin shall be determined by reference to the available
rating; (b) if none of S&P, Moody’s or Fitch shall have in effect a Public Debt
Rating, the Applicable Margin will be set in accordance with Level 5 under the
definition of “Applicable Margin”; (c) (i) if only two of S&P, Moody’s and Fitch
shall have in effect a Public Debt Rating, and such ratings shall fall within
different levels, the




NYDOCS02/1172785    11



--------------------------------------------------------------------------------





Applicable Margin shall be based upon the higher rating unless such ratings
differ by two or more levels, in which case the applicable level will be deemed
to be one level below the higher of such levels and (ii) if the Public Debt
Ratings established by S&P, Moody’s and Fitch shall fall within different
levels, the Applicable Margin shall be based upon the ratings of two of the
agencies falling within the same level, unless each agency’s ratings is at a
separate level, in which case the applicable level will be deemed to be the
middle level; (d) if any rating established by S&P, Moody’s or Fitch shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if
S&P, Moody’s or Fitch shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P, Moody’s or Fitch, as
the case may be, shall refer to the then equivalent rating by S&P, Moody’s or
Fitch, as the case may be.
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Commitments; provided that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Commitments of such Lender at
such time.
“S&P” means S&P Global Ratings.
“Sanctioned Country” means, at any time, a region, country or territory which
is, or whose government is, the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, Her Majesty’s Treasury of the
United Kingdom, the European Union or any European Union member state, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” has the meaning specified in the definition of “Eurodollar Rate.”
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.




NYDOCS02/1172785    12



--------------------------------------------------------------------------------





“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Target Acquisition” has the meaning specified in the Preliminary Statement to
this Agreement.
“Target Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of November 20, 2018, by and among the Borrower, Araujo Acquisition
Corp., PlanGrid and Shareholder Representative Services LLC, pursuant to which
the Target Acquisition will be consummated, together with all schedules,
exhibits and annexes thereto.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
SECTION 1.03     Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”). For the avoidance of doubt,
any determinations of whether any lease constitutes a capital lease or an
operating lease, and any related determinations with respect to compliance with
the covenants hereunder and calculation of the covenants set forth in Section
5.03, shall be made based on GAAP as in effect on the date of this Agreement,
without regard to any classification or reclassification as financing or
operating leases upon the Borrower’s adoption of leasing standard ASC 842.
SECTION 1.04     Terms Generally. (a)     The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors




NYDOCS02/1172785    13



--------------------------------------------------------------------------------





and assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
(b)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
ARTICLE II    
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01     The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower in U.S.
dollars on the Funding Date in an aggregate principal amount not to exceed such
Lender’s Commitment. The Borrowing to be made on the Funding Date shall be in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed.
SECTION 2.02     Making the Advances. (a)  The Borrowing to be made on the
Funding Date shall be made on notice, given not later than (x) 1:00 p.m. (New
York City time) on the second Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances or
(y) 1:00 p.m. (New York City time) on the day of the proposed Borrowing in the
case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Agent, which shall give to each Lender prompt notice thereof by telecopier or
e-mail. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing, sent via telecopier or e-mail in substantially the form of Exhibit B
hereto, specifying therein the requested (i) date of such Borrowing, (ii) Type
of Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance. Each Lender shall, before 3:00
P.M. (New York City time) on the date of such Borrowing make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower either by (i) crediting the account of the Borrower at the Agent’s
address referred to in Section 8.02 or (ii) wire transfer of such funds, in each
case as designated by the Borrower.
(b)    Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less




NYDOCS02/1172785    14



--------------------------------------------------------------------------------





than $10,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.07 or 2.11.
(c)    Each Notice of Borrowing may state that such notice is conditioned upon
the satisfaction of all of the conditions precedent to the consummation of the
Target Acquisition set forth in the Target Acquisition Agreement (other than
payment of the consideration therefor), in which case such notice may be revoked
by the Borrower (by notice to the Agent on or prior to the Funding Date) if such
condition is not satisfied, and each of the Lenders hereby waives any claim in
respect of breakage and redeployment costs in connection with any such
revocation of a Notice of Borrowing. Other than in the case of the revocation of
a Notice of Borrowing as provided in the immediately preceding sentence, in the
case of any Borrowing that the related Notice of Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrower shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.
(d)    Unless the Agent shall have received notice from a Lender prior to the
time of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement and
the Borrower shall not also be required to repay such amount to the Agent.
(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.03     Fees. (a)  Commitment Fee. The Borrower agrees to pay to the
Agent for the account of each Lender a commitment fee on the aggregate amount of
such Lender’s Commitment from the date that is 45 days after the Effective Date
until the earlier of the Funding Date and the Commitment Termination Date at a
rate per annum equal to 0.15%, payable in arrears quarterly on the last day of
each March, June, September and December, commencing March 31, 2019, and on the
earlier of the Funding Date and the Commitment Termination Date, provided that
no Defaulting Lender shall be entitled to receive any commitment fee except in
respect of its outstanding Advances for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(b)    Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Borrower and the Agent.




NYDOCS02/1172785    15



--------------------------------------------------------------------------------





SECTION 2.04     Termination or Reduction of the Commitments. (a) The Borrower
shall have the right prior to the Funding Date, upon at least three Business
Days’ notice to the Agent, to terminate in whole or permanently reduce ratably
in part the unused portion of the respective Commitments of the Lenders without
premium or penalty, provided that each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof. Any such notice may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Agent on or prior to the
specified date of termination or reduction) if such condition is not satisfied.
(b)    The Commitments of the Lenders shall terminate on the earlier of the
Funding Date (after giving effect to the Borrowing on the Funding Date) and the
Commitment Termination Date.
SECTION 2.05     Repayment of Advances. The Borrower shall repay to the Agent
for the ratable account of each Lender on the Maturity Date the aggregate
principal amount of the Advances then outstanding.
SECTION 2.06     Interest on Advances. (a)  Scheduled Interest. The Borrower
shall pay interest on the unpaid principal amount of each Advance owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above or, after acceleration, upon demand, at a rate per annum equal at
all times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above, provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.




NYDOCS02/1172785    16



--------------------------------------------------------------------------------





SECTION 2.07     Interest Rate Determination. (a)  The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.06(a)(i) or (ii).
(b)    If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
(c)    If the Borrower shall fail to provide notice of a Conversion or
continuation pursuant to Section 2.08 for any Eurodollar Rate Advance, then the
Agent will forthwith so notify the Borrower and the Lenders and the Borrower
will be deemed to have selected an Interest Period of one month for such
Eurodollar Rate Advance.
(d)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.
(e)    Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.
(f)    If the Screen Rate and the Interpolated Rate are unavailable and the
Administrative Agent reasonably expects that such situation will be temporary,
(i)    the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
(ii)    each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and
(iii)    the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
(g)    Notwithstanding anything to the contrary in this Agreement, if the Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or the Required Lenders notify the Agent (in the case of the
Required Lenders with a copy to the Borrower) that the Borrower or the Required
Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the Screen
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary; or




NYDOCS02/1172785    17



--------------------------------------------------------------------------------





(ii)    the supervisor for the administrator of LIBOR or a governmental
authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”),
then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and the Borrower may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) that has been
broadly accepted by the syndicated loan market in the United States in lieu of
LIBOR (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and,
notwithstanding anything to the contrary in Section 8.01, any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Agent notice that such Required Lenders do not accept such
amendment. Any definition of LIBOR Successor Rate shall provide that in no event
shall such LIBOR Successor Rate be less than zero for purposes of this
Agreement.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurodollar Rate Advances shall be suspended (to the extent of the affected
Eurodollar Rate Advances or Interest Periods). Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Advances (to the extent of the affected
Eurodollar Rate Advances or Interest Periods) or, failing that, will be deemed
to have Converted such request into a Base Rate Advance in the amount specified
therein.
As used herein, “LIBOR Successor Rate Conforming Changes” means, with respect to
any proposed LIBOR Successor Rate, any conforming changes to the definition of
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Agent determines in
consultation with the Borrower).
SECTION 2.08     Optional Conversion and Continuation of Advances. The Borrower
may on any Business Day, upon notice given to the Agent not later than 12:00
noon (New York City time) on the third Business Day prior to the date of the
proposed Conversion or continuation and subject to the provisions of Sections
2.07 and 2.11, Convert all Advances of one Type comprising the same Borrowing
into Advances of the other Type or continue all or any part of any Eurodollar
Rate Advance constituting the same Borrowing as a Eurodollar Rate Advance;
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion or continuation shall, within the restrictions specified above,
specify (i) the date of such Conversion or continuation, (ii) the Advances to be
Converted or continued, and (iii) if such Conversion or continuation is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Advance. Each notice of Conversion shall be irrevocable and binding on the
Borrower.
SECTION 2.09     Prepayments of Advances. The Borrower may, at any time and from
time to time without premium or penalty (but subject to Section 8.04(c)), upon
notice at least two Business Days’




NYDOCS02/1172785    18



--------------------------------------------------------------------------------





prior to the date of such prepayment, in the case of Eurodollar Rate Advances,
and not later than 1:00 p.m. (New York City time) on the date of such
prepayment, in the case of Base Rate Advances, to the Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrower shall, prepay the outstanding principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c). Notwithstanding the
foregoing, any such notice may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Agent on or prior to the
specified date of termination or reduction) if such condition is not satisfied,
provided that any revocation of a notice of prepayment shall not relieve the
Borrower of its obligations in respect thereof, if any, under Section 8.04(c).
SECTION 2.10     Increased Costs. (a)  If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), in each case
announced after the date hereof or the date a Lender becomes a party hereto
pursuant to an Assignment and Assumption, as applicable (provided that any such
Lender assignee shall be entitled to compensation under this Section to the same
extent that the Lender assigning such interest was entitled to claim as of the
date of such assignment), there shall be any increase in the cost to any Lender
of agreeing to make or making, funding or maintaining Eurodollar Rate Advances
(excluding for purposes of this Section 2.10 any such increased costs resulting
from taxes, including Taxes or Other Taxes (as to which Section 2.13 shall
govern)), then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate setting forth in reasonable detail the reasons for
and amount (including the calculation) of such increased cost, submitted to the
Borrower and the Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) announced after the date hereof or the
date a Lender becomes a party hereto pursuant to an Assignment and Assumption,
as applicable (provided that any such Lender assignee shall be entitled to
compensation under this Section to the same extent that the Lender assigning
such interest was entitled to claim as of the date of such assignment), affects
the amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend hereunder, then, upon demand by such Lender (with a
copy of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Lender’s commitment to lend hereunder.
(c)    For the avoidance of doubt, this Section 2.10 shall apply to all
requests, rules, guidelines or directives (x) issued in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated by
the Bank for International Settlements, the Basel Committee on Banking




NYDOCS02/1172785    19



--------------------------------------------------------------------------------





Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, regardless
of the date enacted, adopted or issued. A certificate setting forth in
reasonable detail the reasons for and such amounts (including a calculation
thereof) submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the circumstances giving rise to such increased costs and of such Lender’s
intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.11     Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance of such Lender will
automatically, upon such demand, Convert into a Base Rate Advance and (b) the
obligation of such Lender to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
SECTION 2.12     Payments and Computations. (a)  The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 1:00 p.m. (New York City time) on the day when due in U.S. dollars to
the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.03, 2.10, 2.13 or 8.04(c)) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
(b)    All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate, or the Federal Funds Rate
and of commitment fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
commitment fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.




NYDOCS02/1172785    20



--------------------------------------------------------------------------------





(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(d)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate (without prejudice to any claim
such Lender may have against the Borrower for failure to make any payment in
full when due).
SECTION 2.13     Taxes. (a)  Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with Section
2.12 or the applicable provisions of such other documents, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, (i) taxes imposed on its
overall net income, franchise taxes imposed on it in lieu of net income taxes,
branch profits taxes, in each case imposed on it by the jurisdiction under the
laws of which such Lender or the Agent (as the case may be) is organized or in
which its principal office is located (or, in the case of each Lender, in which
its Applicable Lending Office is located) or any political subdivision thereof
or by any jurisdiction or political subdivision thereof with which such Lender
or Agent has a present or former connection (other than any connection arising
solely from having executed, delivered, performed its obligations or received
payment under, or enforced this Agreement), (ii) U.S. federal withholding taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Note or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in the Note or
Commitment or (B) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.13, amounts with respect to such taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Lender’s or Agent’s failure to
comply with Section 2.13(e), and (iv) any taxes imposed pursuant to FATCA (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any amount from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) if such deduction or withholding is in respect of Taxes, then the sum
payable shall be increased as may be necessary so that after making all required
deductions for Taxes (including deductions for Taxes applicable to additional
sums payable under this Section 2.13) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions for Taxes been made, (ii) the Borrower shall make all required
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
(b)    In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or




NYDOCS02/1172785    21



--------------------------------------------------------------------------------





registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder, except any such
taxes imposed with respect to an assignment (hereinafter referred to as “Other
Taxes”).
(c)    The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, Taxes or Other Taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.13) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
the Agent (as the case may be) makes written demand therefor.
(d)    Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent.
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.13(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
    
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;


(B) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), whichever
of the following is applicable:


(1) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S.




NYDOCS02/1172785    22



--------------------------------------------------------------------------------





federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(2) executed copies of IRS Form W-8ECI;


(3) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E;
or


(4) to the extent a Lender is not the beneficial owner, executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit
D-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Lender is a partnership and one or
more direct or indirect partners of such Lender are claiming the portfolio
interest exemption, such Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;


(C) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Agent to determine the withholding
or deduction required to be made; and


(D) If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower, at the time or times prescribed by law and at
such time or times reasonably requested in writing by the Borrower, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested in writing by the Borrower as may be necessary for the
Borrower to comply with its obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (ii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.


For purposes of this Section 2.13(e), “U.S. Person” means any Person that is a
“United States person” as defined in Section 7701(a)(30) of the Internal Revenue
Code.




NYDOCS02/1172785    23



--------------------------------------------------------------------------------





(f)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
(g)    If any Lender determines that it has received a refund of any Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.13, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.13 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Lender, and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund), provided that the Borrower, upon the request of
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) to the Lender in the event the Lender is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Lender be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Lender in a less favorable net after-tax position than such
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
SECTION 2.14     Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set off, or otherwise) on account of the Advances owing to it (other than (x) in
respect of Defaulting Lenders or (y) pursuant to Section 2.10, 2.13 or 8.04(c)
or as otherwise expressly provided herein) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.14
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
SECTION 2.15     Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
such Lender in a principal amount up to the Commitment of such Lender.




NYDOCS02/1172785    24



--------------------------------------------------------------------------------





(b)    The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.
(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.
SECTION 2.16     Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely to
fund a portion of the Target Acquisition and the transaction fees and expenses
related thereto.
SECTION 2.17     [Reserved].
SECTION 2.18     Defaulting Lenders. (a) If a Lender becomes, and during the
period it remains, a Defaulting Lender, any amount paid by the Borrower or
otherwise received by the Agent for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Agent in a segregated non-interest
bearing account until (subject to Section 2.18(c)) the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder and
will be applied by the Agent, to the fullest extent permitted by law, to the
making of payments from time to time in the following order of priority: first
to the payment of any amounts owing by such Defaulting Lender to the Agent under
this Agreement, second to the payment of post-default interest and then current
interest due and payable to the Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such interest then due and payable to
them, third to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fourth to pay principal then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, fifth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and sixth after the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.18 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(b)    No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.18, performance by
the Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.18. The rights and remedies against a
Defaulting Lender under this Section 2.18 are in addition to any other rights
and remedies which the Borrower, the Agent or any Lender may have against such
Defaulting Lender.




NYDOCS02/1172785    25



--------------------------------------------------------------------------------





(c)    If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be funded and held
on a pro rata basis by the Lenders in accordance with their pro rata share,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
SECTION 2.19     Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.10, (b) the Borrower is required to pay additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.13, (c) any Lender is a Defaulting Lender, (d) any Lender cannot
make Eurodollar Rate Advances as contemplated by Section 2.11, or (e) any Lender
does not approve any consent, waiver or amendment that (i) requires the approval
of all affected Lenders in accordance with the terms of Section 8.01 and (ii)
has been approved by the Required Lenders (a “Non-Approving Lender”), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.07), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(1)    the Borrower or the applicable Eligible Assignee shall have paid to the
Agent the assignment fee (if any) specified in Section 8.07;
(2)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);
(3)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;
(4)    such assignment does not conflict with applicable law; and
(5)    in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented, or agreed to
provide its consent upon becoming a Lender, to the applicable amendment, waiver
or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




NYDOCS02/1172785    26



--------------------------------------------------------------------------------





ARTICLE III    
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01     Conditions Precedent to Effectiveness. This Agreement shall
become effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:
(a)    There shall have occurred no Material Adverse Change since January 31,
2018.
(b)    There shall exist no action, suit, investigation, litigation or
proceeding against the Borrower or any of its Subsidiaries pending or, to
Borrower’s knowledge, threatened in writing before any court, governmental
agency or arbitrator that (i) could be reasonably likely to have a Material
Adverse Effect or (ii) could reasonably be expected to adversely affect the
legality, validity or enforceability of the Loan Documents.
(c)    All material governmental and third party consents and approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Agent that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
(d)    The Borrower shall have paid all accrued fees and expenses of the Agent
and the Lenders required to be paid or reimbursed by the Borrower (including the
accrued reasonable and documented fees and expenses of counsel to the Agent)
that have been invoiced to the Borrower prior to the Effective Date.
(e)    On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(f)    The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent:
(i)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes (if any), and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes (if any).
(ii)    A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes (if any) and the other documents
to be delivered hereunder.
(iii)    A favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel for the Borrower, in customary form and substance.
(iv)    A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.




NYDOCS02/1172785    27



--------------------------------------------------------------------------------





(g)    The Lenders shall have received all documentation and other information
requested in writing at least five Business Days prior to the Effective Date
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation (if applicable).
(a)    Any fees required to be paid pursuant to the Fee Letters on or before the
Effective Date shall have been paid.
SECTION 3.02     Conditions Precedent to Each Borrowing . The obligation of each
Lender to make an Advance on the occasion of a Borrowing on the Funding Date
shall be subject to the satisfaction of the following conditions precedent:
(a)    The Effective Date shall have occurred.
(b)    On the Funding Date, the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):
(i)    the representations and warranties contained in Section 4.01 are correct
in all material respects on and as of such date, immediately before and
immediately after giving effect to such Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date (except (x) to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date and (y) such
representations and warranties that are qualified by materiality or Material
Adverse Effect in the text thereof shall be true and correct in all respects),
and
(ii)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.
(c)    The Agent shall have received a Notice of Borrowing with respect to such
Borrowing in accordance with the terms and requirements hereof.
(d)    The Agent shall have received on the Funding Date the Notes to the extent
requested by any Lender prior to the Effective Date pursuant to Section 2.15.
(e)    All of the conditions precedent to the consummation of the Target
Acquisition set forth in the Target Acquisition Agreement (other than payment of
the consideration therefor) shall have been satisfied or waived in accordance
with the terms and conditions of the Target Acquisition Agreement.
(f)    Any fees required to be paid pursuant to the Fee Letters on the Funding
Date shall have been paid.
SECTION 3.03     Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date,




NYDOCS02/1172785    28



--------------------------------------------------------------------------------





specifying its objection thereto. The Agent shall promptly notify the Lenders of
the occurrence of the Effective Date.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
SECTION 4.01     Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
(b)    The execution, delivery and performance by the Borrower of this Agreement
and the Notes to be delivered by it (if any), and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action on the part of the
Borrower, and do not contravene (i) the Borrower’s charter or by laws or
(ii) law or any material contractual restriction binding on the Borrower,
except, in the case of this clause (ii), where such violations would not
reasonably be expected to have a Material Adverse Effect.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement or the
Notes to be delivered by it (if any) except (i) those that have been obtained,
filed or made or (ii) where the Borrower’s failure to receive, take or make such
authorizations, approvals, actions, notices or filings would not reasonably be
expected to have a Material Adverse Effect.
(d)    This Agreement has been, and each of the Notes to be delivered by it (if
any) when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes (if any) when delivered
hereunder will be, the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with their respective terms
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, moratorium and other laws affecting
creditors’ rights generally and by equitable principles (regardless of whether
enforcement in sought in equity or at law).
(e)    (i) The Consolidated balance sheet of the Borrower and its Subsidiaries
as at January 31, 2018, and the related Consolidated statements of operations
and cash flows of the Borrower and its Subsidiaries for the fiscal year then
ended, accompanied by an opinion of Ernst & Young LLP, independent public
accountants, copies of which have been made available to each Lender, fairly
present in all material respects the Consolidated financial condition of the
Borrower and its Subsidiaries as at such date and the Consolidated results of
the operations of the Borrower and its Subsidiaries for the periods ended on
such date, all in accordance with generally accepted accounting principles
consistently applied.
(ii) Since January 31, 2018, there has been no Material Adverse Change.
(f)    There is no pending or, to the Borrower’s knowledge, threatened in
writing, action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, against the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
reasonably be expected to have a Material Adverse Effect or (ii) could
reasonably be expected to adversely affect the legality, validity or
enforceability of the Loan Documents.




NYDOCS02/1172785    29



--------------------------------------------------------------------------------





(g)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.
(h)    The Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
(i)    No written information, exhibit or report furnished by or on behalf of
the Borrower to the Agent or any Lender in connection with the negotiation of
this Agreement (other than Projections (as defined below), budgets, estimates
and other forward-looking information or information of a general economic or
industry nature), when taken together with the Borrower’s filings with the
Securities and Exchange Commission, contained when furnished any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not materially misleading. Any projections or
pro forma financial information contained in such information, exhibits or
reports (the “Projections”) are based upon good faith estimates and assumptions
believed by the Borrower to be reasonable at the time made, it being recognized
by the Lenders that such projections and pro forma information are not to be
viewed as facts and that actual results during the period or periods covered
thereby may differ from the projected or pro forma results (it being understood
that forecasts and projections by their nature involve approximations and
uncertainties).
(j)    The Borrower has implemented and maintains in effect policies and
procedures designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and any agent of the Borrower or
any Subsidiary that acts in any capacity in connection with, or benefits from,
the credit facility established hereby with Anti-Corruption Laws and applicable
Sanctions, and the Borrower and its Subsidiaries, and to the knowledge of the
Borrower, its officers, employees, directors and any agent of the Borrower or
any Subsidiary that acts in any capacity in connection with, or benefits from,
the credit facility established hereby, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.
(k)    The Borrower is not an EEA Financial Institution.
ARTICLE V    
COVENANTS OF THE BORROWER
SECTION 5.01     Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws and
the Patriot Act, except in each case where failure so to comply would not
reasonably be expected to have a Material Adverse Effect; and maintain in effect
and enforce policies and procedures designed to promote compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and any agent of the Borrower or any Subsidiary that acts in any




NYDOCS02/1172785    30



--------------------------------------------------------------------------------





capacity in connection with, or benefits from, the credit facility established
hereby with Anti-Corruption Laws and applicable Sanctions.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its property; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or levy that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained to the extent required
by generally accepted accounting principles.
(c)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owing similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate or other
organizational existence and the rights (charter and statutory) and franchises
material to its business; provided, however, that the Borrower and its
Subsidiaries may consummate any transaction permitted under Section 5.02(b) and
any Subsidiary of the Borrower may be merged with any other Subsidiary of the
Borrower or may be liquidated, wound up or dissolved; and provided further that,
neither the Borrower nor any of its Subsidiaries shall be required to preserve
any such right or franchise if the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
(e)    Visitation Rights. At any reasonable time and from time to time, upon
reasonable notice, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their officers or directors
and with their independent certified public accountants provided that (x) unless
an Event of Default has occurred and is continuing, no Lender may conduct more
than one visit, examination or inspection per year and (y) an officer of the
Borrower shall be present during any discussions with any independent public
accountants. Notwithstanding anything to the contrary in this Section 5.01(e),
neither the Borrower nor any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to Agent or any Lender (or its respective designated representative)
is then prohibited by applicable law or any agreement binding on the Borrower or
any of its Subsidiaries or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.
(f)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which entries correct and accurate in all
material respects and sufficient to prepare financial statements in accordance
with generally accepted accounting principles in effect from time to time shall
be made.
(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good




NYDOCS02/1172785    31



--------------------------------------------------------------------------------





working order and condition, ordinary wear and tear excepted, in each case
except where the failure to do so would not have a Material Adverse Effect.
(h)    [Reserved].
(i)    Reporting Requirements. Furnish to the Agent (for distribution to the
Lenders):
(i)    within 45 days after the end of each of the first three quarters of each
fiscal year of the Borrower, the Consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such quarter and Consolidated statements of
operations and cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified (subject to year-end audit adjustments and absence
of footnotes) by the chief financial officer of the Borrower as having been
prepared in accordance with generally accepted accounting principles (it being
agreed that delivery of the Borrower’s Quarterly Report on Form 10-Q will
satisfy this requirement, which such report shall be deemed to have been
delivered hereunder on the date on which the Borrower files such report with the
Securities and Exchange Commission) and a certificate of the chief financial
officer or other financial officer of the Borrower as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
of the financial covenants set forth in Section 5.03 applicable for such period,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;
(ii)    within 90 days after the end of each fiscal year of the Borrower, a copy
of the annual audit report for such year for the Borrower and its Subsidiaries,
containing the Consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such fiscal year and Consolidated statements of operations and
cash flows of the Borrower and its Subsidiaries for such fiscal year, in each
case accompanied by an opinion of Ernst & Young LLP or other independent public
accountants of national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit other than any qualification or exception related to (i) an
upcoming maturity date in respect of any Debt or (ii) any potential inability to
satisfy any financial maintenance covenant on a future date in a future period)
to the effect that such Consolidated financial statements fairly present its
financial condition and results of operations on a Consolidated basis in
accordance with generally accepted accounting principles consistently applied
(it being agreed that delivery of the Borrower’s Annual Report on Form 10-K will
satisfy this requirement, which such report shall be deemed to have been
delivered hereunder on the date on which Borrower files such report with the
Securities and Exchange Commission) and a certificate of the chief financial
officer or other financial officer of the Borrower as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
of the financial covenants set forth in Section 5.03 applicable for such period,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;
(iii)    promptly and in any event within five days after the occurrence of each
Default continuing on the date of such statement, a statement of the chief
financial officer




NYDOCS02/1172785    32



--------------------------------------------------------------------------------





or other executive officer of the Borrower setting forth details of such Default
and the action that the Borrower has taken and proposes to take with respect
thereto;
(iv)    promptly after the filing thereof, copies of all reports and
registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange and not
otherwise required to be delivered to the Agent pursuant hereto;
(v)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator against the
Borrower or any of its Subsidiaries of the type described in Section
4.01(f)(ii);
(vi)    promptly following any request in writing therefor, information and
documentation reasonably requested by the Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act and the
Beneficial Ownership Regulation (if applicable); and
(vii)    such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to clauses (i), (ii), (iv)  and (v)
of this Section 5.01(i) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which such documents are
filed for public availability on the Securities and Exchange Commission’s
Electronic Data Gathering and Retrieval System; provided that the Borrower shall
upon request provide to the Agent by electronic mail electronic versions (i.e.,
soft copies or links to access such documents) of such documents.
SECTION 5.02     Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will not:
(a)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, other than:
(i)    Permitted Liens,
(ii)    purchase money Liens upon or in any real property or equipment
(including any accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto and the proceeds thereof, and customary
cash security deposits) acquired or held by the Borrower or any Subsidiary to
secure the purchase price of such property or equipment or to secure obligations
incurred solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired or held (and any accessions, addition, parts, replacements, fixtures,
improvements and attachments thereto and the proceeds thereof, and customary
cash security deposits), and no such extension, renewal or replacement shall




NYDOCS02/1172785    33



--------------------------------------------------------------------------------





extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced (and any accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto and the proceeds
thereof, and customary cash security deposits),
(iii)    the Liens existing on the Effective Date,
(iv)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person (and its Subsidiaries) so merged
into or consolidated with the Borrower or such Subsidiary or acquired by the
Borrower or such Subsidiary,
(v)    other Liens securing obligations; provided that the aggregate outstanding
principal amount of obligations secured pursuant to this clause (v), together
with the aggregate principal amount of Debt incurred and then outstanding under
Section 5.02(e)(iv), does not exceed the greater of (x) 10% of Consolidated
Tangible Assets as of the end of the fiscal quarter ended immediately prior to
the date such obligations are incurred or secured for which financial statements
of the Borrower are available and (y) $150,000,000 at any time outstanding,
(vi)    statutory, common law or customary contractual liens of depository
institutions or institutions holding securities accounts (including rights of
set-off or similar rights or remedies),
(vii)    Liens to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, contracts for the
purchase of property, performance and return-of-money bonds, and other similar
obligations,
(viii)    any interest or title of a lessor or sublessor under any lease of real
estate,
(ix)    Liens on cash earnest money deposits or escrow deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement,
(x)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business,
(xi)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(xii)    licenses and sublicenses of patents, trademarks, copyrights and other
intellectual property rights granted by the Borrower or any of its Subsidiaries
in the ordinary course of business,
(xiii)    Liens securing judgments or orders not constituting an Event of
Default under Section 6.01(f) or securing appeal or other surety bonds or
similar instruments with respect to such judgments,




NYDOCS02/1172785    34



--------------------------------------------------------------------------------





(xiv)    Liens on property (and the proceeds thereof) at the time acquired by
the Borrower or any of its Subsidiaries; provided that such Lien does not extend
to any other property of the Borrower or any of its Subsidiaries; provided
further that the Lien shall not have been created in anticipation of or in
connection with such transaction or series of transactions pursuant to which
such property was acquired by the Borrower or any of its Subsidiaries,
(xv)    leases or subleases granted to others in the ordinary course of business
which do not interfere in any material respect with the business operations of
the Borrower and its Subsidiaries, taken as a whole,
(xvi)    customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement,
(xvii)    Liens, if any, arising under leases that have been or should be, in
accordance with GAAP, recorded as capital leases,
(xviii)    deposits as security for contested taxes or contested import or
customs duties; and
(xix)    the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.
(b)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower and its Subsidiaries taken as a whole to,
any Person, except that (i) any Subsidiary of the Borrower may merge or
consolidate with or into the Borrower so long as the Borrower is the surviving
entity in such merger or consolidation and (ii) the Borrower may merge or
consolidate with or into any other Person so long as the Borrower is the
surviving Person and remains organized under the laws of any state or political
subdivision of the United States, provided, that no Default shall have occurred
and be continuing at the time of such transaction or would result therefrom.
(c)    [Reserved].
(d)    Material Change in Nature of Business. Make, or permit any of its
Subsidiaries to, taken as a whole, make, any material change in the nature of
their businesses as carried on at the date hereof, it being understood that the
foregoing shall not restrict the Borrower and its Subsidiaries from carrying on
any business that is related, ancillary or complementary thereto or a reasonable
extension thereof.
(e)    Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist any Debt other than:
(i)    Debt owed to the Borrower or to a Subsidiary of the Borrower,
(ii)    Debt existing or available for draw on the Effective Date and described
on Schedule 5.02(e) (the “Existing Debt”), and any Debt extending the maturity
of, or refunding or refinancing, in whole or in part, the Existing Debt,
provided that the principal amount of such Existing Debt shall not be increased
above the principal amount thereof outstanding and/or the amount available for
draw immediately prior to such extension, refunding or




NYDOCS02/1172785    35



--------------------------------------------------------------------------------





refinancing, and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing,
(iii)    Debt secured by Liens permitted by Section 5.02(a)(ii) or (xiv),
(iv)    other Debt of the Borrower’s Subsidiaries; provided that the aggregate
outstanding principal amount of Debt permitted pursuant to this clause (iv),
together with the aggregate principal outstanding amount of obligations secured
by Liens permitted under Section 5.02(a)(v), does not exceed the greater of (x)
10% of Consolidated Tangible Assets as of the end of the fiscal quarter ended
immediately prior to the date such Debt was incurred for which financial
statements of the Borrower are available and (y) $150,000,000 at any time
outstanding,
(v)    indorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business,
(vi)    guaranties of any Debt otherwise permitted under this Section 5.02(e),
(vii)    Debt arising under Hedge Agreements entered into in the normal course
of business and not for speculative purposes;
(viii)    Debt of a Person that becomes a Subsidiary after the date of this
Agreement; provided that such Debt exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary,
(ix)    Debt arising in connection with customary cash management services and
from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business; provided that such Debt is extinguished within five
Business Days after its incurrence,
(x)    Debt with respect to surety, appeal, indemnity, performance or other
similar bonds in the ordinary course of business or with respect to agreements
providing for indemnification or adjustment of purchase price, and
(xi)    Debt as an account party in respect of trade or standby letters of
credit, bank guarantees or bankers’ acceptances in an aggregate amount not to
exceed the greater of (x) 1.5% of Consolidated Tangible Assets as of the end of
the fiscal quarter ended immediately prior to the date such Debt was incurred
for which financial statements of the Borrower are available and (y) $25,000,000
at any time outstanding.
(f)    Use of Proceeds. Request any Borrowing, or use, or permit its
Subsidiaries or its or their respective directors, officers, employees and any
agent of the Borrower or any Subsidiary that acts in any capacity in connection
with, or benefits from, the credit facility established hereby to use, the
proceeds of any Borrowing (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, the
United Kingdom or in a European Union member




NYDOCS02/1172785    36



--------------------------------------------------------------------------------





state, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
SECTION 5.03     Financial Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:
(a)    Minimum Interest Coverage Ratio. Maintain, as of the end of each fiscal
quarter of the Borrower, commencing with the fiscal quarter ending January 31,
2019, a ratio of (i) Consolidated Cash Flow to (ii) Consolidated Interest
Expense, in each case, for the most recently completed four consecutive fiscal
quarters of the Borrower ending on such date, of at least the ratio set opposite
each period set forth below:
Period
Ratio
Fiscal quarter ended January 31, 2019
2.50:1.0
Fiscal quarter ended April 30, 2019 and each fiscal quarter ended thereafter
3.00:1.0



(b)    Maximum Leverage Ratio. Maintain, as of the end of each fiscal quarter of
the Borrower, commencing with the fiscal quarter ending July 31, 2019, a ratio
of (i) Consolidated Covenant Debt to (ii) Consolidated EBITDA, in each case, for
the most recently completed four consecutive fiscal quarters of the Borrower
ending on such date (such ratio, the “Leverage Ratio”), of not greater than the
ratio set opposite each period set forth below:
Period
Ratio
Fiscal quarter ended July 31, 2019
3.50:1.0
Fiscal quarter ended October 31, 2019
3.50:1.0
Fiscal quarter ended January 31, 2020 and each fiscal quarter ended thereafter
3.00:1.0



provided that, upon written notice (such notice, an “Increase Leverage Notice”)
to the Agent from the Borrower that a Material Acquisition has been consummated,
the maximum Leverage Ratio may be increased by 0.50:1.00 for the period of four
consecutive fiscal quarters following the consummation of such Material
Acquisition; provided, further, that following such four consecutive fiscal
quarters for which the maximum Leverage Ratio is increased, the maximum Leverage
Ratio shall revert to the ratio set forth above opposite the applicable period
for not fewer than two consecutive fiscal quarters before a subsequent Increase
Leverage Notice is delivered to the Agent.
ARTICLE VI    
EVENTS OF DEFAULT
SECTION 6.01     Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment




NYDOCS02/1172785    37



--------------------------------------------------------------------------------





of fees or other amounts payable under this Agreement or any Note (if any)
within five Business Days after the same becomes due and payable; or
(b)    Any representation or warranty made by the Borrower herein or in
connection with this Agreement shall prove to have been incorrect in any
material respect when made; or
(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (as to the existence of the Borrower) or
(i)(iii), 5.02 or 5.03, or (ii) the Borrower shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement on its part to
be performed or observed if such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Borrower by the Agent
or the Required Lenders; or
(d)    (i) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount or, in the case of Hedge Agreements, net obligations
(determined as of any date as the amount such Person would be required to pay to
its counterparty in accordance with the terms thereof as if terminated on such
date of determination after giving effect to any netting arrangement relating to
such Hedge Agreement) of at least $100,000,000 in the aggregate (but excluding
Debt outstanding hereunder) of the Borrower or such Subsidiary (as the case may
be) (“Material Debt”), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Material Debt; or (ii) the
Borrower or any of its Subsidiaries breaches or defaults in the observance or
performance of any other agreement or condition relating to any such Material
Debt or any “change of control” (or equivalent term) with respect to the
Borrower shall occur with respect to such Material Debt, the effect of which is
to (x) cause, or to permit the holder or holders of such Material Debt (or a
trustee or agent on behalf of such holder or holders) to cause (after the
expiration of any grace period), with the giving of notice (if required), such
Material Debt to become due prior to its scheduled maturity or (y) cause (after
the expiration of any grace period), with the giving of notice if required, the
Borrower or any of its Subsidiaries to purchase or redeem or make an offer to
purchase or redeem such Material Debt prior to its scheduled maturity; provided
that this clause (d)(ii) shall not apply to secured Debt that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Debt; or
(e)    The Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower or any of its Subsidiaries (other than an
Immaterial Subsidiary) seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed for a period
of 60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any of its
Subsidiaries (other than an Immaterial Subsidiary) shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or
(f)    Final judgments or orders for the payment of money in excess of
$100,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order (and such execution




NYDOCS02/1172785    38



--------------------------------------------------------------------------------





shall not be paid, bonded or effectively stayed) or (ii) there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) to the extent that (i) the amount of such
judgment or order (or portion thereof) is covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order (or portion thereof); or
(g)    (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower representing 40% or more
of the combined voting power of all Voting Stock of the Borrower; or
(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) (x) directors
of the Borrower on the date of this Agreement, (y) nominated or appointed by the
board of directors of the Borrower or (z) approved by the board of directors of
the Borrower for consideration by the stockholders for election nor (ii)
appointed by directors so nominated, appointed or approved; or
(h)    The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization,
insolvency or termination of a Multiemployer Plan within the meaning of Title IV
of ERISA or a determination that a Multiemployer Plan is in “endangered” or
“critical” status within the meaning of Section 432 of the Internal Revenue Code
or Section 305 of ERISA;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the United States Federal Bankruptcy Code, (A) the obligation of
each Lender to make Advances shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.
ARTICLE VII    
THE AGENT
SECTION 7.01     Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Citibank to act on its behalf as the Agent hereunder and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article (other than Section 7.07) are solely for the benefit of the Agent and
the Lenders, and the Borrower shall not have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such




NYDOCS02/1172785    39



--------------------------------------------------------------------------------





term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
SECTION 7.02     Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.
SECTION 7.03     Exculpatory Provisions. (a) The Agent shall not have any duties
or obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
(b)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Borrower or a Lender.
(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent.




NYDOCS02/1172785    40



--------------------------------------------------------------------------------





SECTION 7.04     Reliance by Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
SECTION 7.05     Indemnification. The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower following demand therefor), ratably
according to the respective principal amounts of the Advances then owed to each
of them (or if no Advances are at the time outstanding, ratably according to the
respective amounts of their Commitments at the time demand is made), from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel but
subject to any limitations otherwise set forth in this Agreement) incurred by or
asserted or awarded against the Agent in any way relating to or arising out of
this Agreement or any action taken or omitted by the Agent under this Agreement
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from (x) the Agent’s gross negligence, bad faith or willful misconduct
or (y) the material breach in bad faith by the Agent of its express obligations
under this Agreement (collectively, the “Indemnified Costs”). Without limitation
of the foregoing, each Lender agrees to reimburse the Agent promptly upon demand
for its ratable share of any out of pocket expenses (including reasonable
counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Agent is not reimbursed for such expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.
This Section 7.05 shall not apply with respect to taxes other than any taxes
that represent losses or damages arising from any non-tax claim.
SECTION 7.06     Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub‑agents appointed by the Agent. The Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Agent and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the Commitments as well as activities as
Agent. The Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Agent acted with
gross negligence or willful misconduct in the selection of such sub‑agents.
SECTION 7.07     Resignation of Agent. (a) The Agent may at any time give notice
of its resignation to the Lenders and the Borrower, which resignation shall be
effective on the Resignation Effective Date. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor
which is, so long as no Event of Default under Section 6.01(a) or Section
6.01(e) is continuing, reasonably acceptable to the Borrower, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so




NYDOCS02/1172785    41



--------------------------------------------------------------------------------





appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Agent meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and appoint a successor which is, so long as no Event of
Default under Section 6.01(a) or Section 6.01(e) is continuing, reasonably
acceptable to the Borrower. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring or removed Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.
SECTION 7.08     Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder or thereunder.
SECTION 7.09     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or syndication agents, if
any, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Agent or a Lender hereunder.
SECTION 7.10     Certain Lender ERISA Matters. (a) Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:




NYDOCS02/1172785    42



--------------------------------------------------------------------------------





(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84- 14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(h)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Agent is not a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement, any other Loan Document or any
documents related hereto or thereto).
As used in this Section, the following terms shall have the following meanings:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.




NYDOCS02/1172785    43



--------------------------------------------------------------------------------





“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE VIII    
MISCELLANEOUS
SECTION 8.01     Amendments, Etc. Except as provided in Sections 2.07(g), no
amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders (or the Agent with
the consent of the Required Lenders), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by (a) all the Lenders, do any of the following: (i) waive
any of the conditions specified in Section 3.01, (ii) change the definition of
“Required Lenders” or the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder or (iii)
amend this Section 8.01 or (b) each Lender affected thereby, do any of the
following: (i) increase, or extend the date for termination of, the Commitment
of such Lender, (ii) reduce the principal of, or rate of interest on, the
Advances or any fees or other amounts payable hereunder to such Lender or
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder to such Lender ; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under this Agreement or any
Note. Notwithstanding anything herein to the contrary, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent that by its terms requires the
consent of all the Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders, except that (x)
the Commitment of any Defaulting Lender may not be increased or extended, or the
maturity of any of its Advances may not be extended, the rate of interest on any
of its Advances may not be reduced and the principal amount of any of its
Advances may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any amendment, waiver or consent requiring the consent
of all the Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than the other affected Lenders shall require
the consent of such Defaulting Lender.
SECTION 8.02     Notices; Effectiveness; Electronic Communication. (a)  Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below) or as otherwise provided in Section 5.01(i), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or email as follows:
(i)    if to the Borrower, to it at 111 McInnis Parkway, San Rafael, California
94903, Attention of Treasurer (Facsimile No. 415 507-6134; E-mail:
treasops@autodesk.com), with a copy to Attention of General Counsel (Facsimile
No. 415 507-6126; E-mail: general.counsel@autodesk.com);
(ii)    if to the Agent, to it at 1615 Brett Road Building #3, New Castle,
Delaware 19720, Attention of Bank Loan Syndications (Facsimile No. 212 994-0961;
E-mail: GLAgentOfficeOps@citi.com); and
(iii)    if to a Lender, to it at its address (or facsimile number or e-mail)
set forth in its Administrative Questionnaire.




NYDOCS02/1172785    44



--------------------------------------------------------------------------------





Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address, e-mail
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.
(d)    Platform.
(i)    The Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (each an “Agent Party” and
collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of communications through the Platform
except to the extent caused by Agent’s or any Agent Party’s gross negligence or
willful misconduct. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower




NYDOCS02/1172785    45



--------------------------------------------------------------------------------





provides to the Agent pursuant to this Agreement or the transactions
contemplated therein which is distributed to the Agent or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.
SECTION 8.03     No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any Note shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 8.04     Costs and Expenses; Indemnification. (a)  The Borrower agrees
to pay on demand, and upon presentation of a statement of account therefor, all
reasonable and documented out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, the reasonable and
documented out-of-pocket fees and expenses of one counsel for the Agent (which,
as of the date hereof, is Shearman & Sterling LLP) with respect thereto and with
respect to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 8.04(a).
(b)    The Borrower agrees to indemnify and hold harmless the Agent, each
Arranger and each Lender and each of their Related Parties (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel but subject to any limitations otherwise set forth in this
Agreement) incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) the Notes,
this Agreement, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Advances or (ii) the actual or alleged
presence of Hazardous Materials on any property of the Borrower or any of its
Subsidiaries or any Environmental Action relating in any way to the Borrower or
any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from (x) such Indemnified Party’s gross
negligence, bad faith or willful misconduct, (y) the material breach in bad
faith by such Indemnified Party of its express obligations under this Agreement
pursuant to a claim initiated by the Borrower or (z) any dispute solely among
Indemnified Parties (not arising as a result of an act or omission by the
Borrower or any of its Subsidiaries) other than claims against the Agent or any
of its Affiliates in its capacity, or in fulfilling its role, as the Agent under
this Agreement. In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 8.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors, equityholders or creditors or an Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrower also agrees not to assert any claim for special,
indirect, consequential or punitive damages against the Agent, any Lender, any
of their Affiliates, or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability, arising out of or otherwise
relating to the Notes, this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances. This
Section 8.04(b) shall not apply with respect to taxes other than any taxes that
represent losses or damages arising from any non-tax claim. No Indemnified Party
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed




NYDOCS02/1172785    46



--------------------------------------------------------------------------------





by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the transactions contemplated
hereby or thereby except to the extent such damages are found in a final,
non-appealable judgment by a court of competent jurisdiction to have been caused
by the gross negligence or willful misconduct of such Indemnified Party.
(c)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 2.19, the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Agent and setting forth in reasonable detail the
calculation of the amounts demanded), pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.
(d)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.10, 2.13 and 8.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes and the termination of
this Agreement.
SECTION 8.05     Right of Set-off. Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or 6.01(e) involving
the Borrower or (b) (i) the occurrence and during the continuance of any other
Event of Default and (ii) the making of the request or the granting of the
consent specified by Section 6.01 to authorize the Agent to declare the Notes
due and payable pursuant to the provisions of Section 6.01, each Lender and each
of its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but excluding
deposits in (i) trust or other fiduciary accounts (to the extent of amounts held
therein in trust in the ordinary course of business on behalf of third parties),
(ii) payroll accounts, (iii) health-savings accounts and worker’s compensation
accounts, (iv) withholding tax accounts and (v) zero balance accounts used in
the ordinary course of business) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set off and application, provided
that the failure to give such notice shall not affect the validity of such set
off and application; provided further, that in the event that any Defaulting
Lender exercises any such right of setoff, (x) all amounts so set off will be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.18(a) and, pending such payment, will be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders and (y) such Defaulting Lender will provide
promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set off) that such Lender and its Affiliates may have.
SECTION 8.06     Binding Effect. This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section




NYDOCS02/1172785    47



--------------------------------------------------------------------------------





3.01) when it shall have been executed by the Borrower, the Agent and each
Initial Lender and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Agent and each Lender and their respective permitted
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of each Lender (and any other attempted assignment or transfer by any
party hereto shall be null and void).
SECTION 8.07     Assignments and Participations. (a)  Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender, no minimum amount need
be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, or an integral multiple of $1,000,000
in excess thereof, unless each of the Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default under Section 6.01(a)
or 6.01(e)




NYDOCS02/1172785    48



--------------------------------------------------------------------------------





has occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender or an Affiliate of a Lender; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within ten Business Days
after having received written notice thereof; and
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments to a Person that is not a Lender or
an Affiliate of such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender, its Parent Company or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its ratable share of the Commitments. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.13 and 8.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of




NYDOCS02/1172785    49



--------------------------------------------------------------------------------





any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
as to its Commitment, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person) or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Agent and other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 7.05 with respect to any payments made by such Lender to
its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in first proviso of Section
8.01 that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 8.05 as though it were a Lender; provided that such
Participant agrees to be subject to 2.14 as though it were a Lender.
Each Lender that sells a participation, acting solely for this purpose as a
nonfiduciary agent of the Borrower, shall maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest in any commitments, loans or its other
obligations hereunder) except to the extent that such disclosure is necessary to
establish that such commitment, loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.




NYDOCS02/1172785    50



--------------------------------------------------------------------------------





(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.10 and 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
organized under the laws of a jurisdiction outside the United States shall not
be entitled to the benefits of Section 2.13 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.13(e) as though it were a
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.08     Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Borrower Information (as defined below), and
agrees that it shall only use such Borrower Information in connection with the
transactions contemplated by this Agreement and not disclose such information
other than (a) to its Affiliates and to its and its Affiliates’ Related Parties
on a need to know basis that are expected to be involved in the evaluation of
such information in connection with the transactions contemplated by this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential in accordance with the
terms hereof), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case the Agent and the Lenders agree to the
extent not prohibited by applicable law, rule, regulation or order, to inform
the Borrower promptly of the disclosure thereof and to the extent practicable,
prior thereto; provided that the Agent and the Lenders shall bear no liability
for failure to provide such notice), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or any action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement for the benefit of the Borrower containing
provisions substantially the same as those of this Section, to (i) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder or to any
credit insurance provider relating to the Borrower and its obligations, (iii)
any rating agency, or (iv) the CUSIP Service Bureau or any similar organization,
(g) with the written consent of the Borrower or (h) to the extent such Borrower
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower (unless such disclosure is known to the Agent or such Lender to have
violated a confidentiality obligation). In addition, the Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agent or any Lender in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Borrower Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries (unless such disclosure is known to the Agent or such Lender to
have violated a confidentiality obligation). Any Person required to




NYDOCS02/1172785    51



--------------------------------------------------------------------------------





maintain the confidentiality of Borrower Information as provided in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Borrower Information as such Person would accord to its own confidential
information.
SECTION 8.09     Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
SECTION 8.10     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or other electronic transmission (including a .pdf e-mail
transmission) shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 8.11     Jurisdiction, Etc. (a)  Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any other party hereto or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. The Borrower hereby irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Borrower
at its address specified pursuant to Section 8.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
SECTION 8.12     Patriot Act Notice; Beneficial Ownership Regulation. Each
Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act and
the Beneficial Ownership Regulation (if applicable), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act and the Beneficial Ownership Regulation (if
applicable). The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act and the Beneficial Ownership Regulation (if
applicable).
SECTION 8.13     No Fiduciary Duty; Other Relationships. The Borrower
acknowledges that the Lenders have no fiduciary relationship with, or fiduciary
duty to, the Borrower arising out of or in




NYDOCS02/1172785    52



--------------------------------------------------------------------------------





connection with this Agreement, and the relationship between each Lender and the
Borrower is solely that of creditor and debtor.  This Agreement does not create
a joint venture among the parties hereto. No relationship created hereunder
shall in any way affect the ability of the Agent and each Lender to enter into
or maintain business relationships with the Borrower or any Affiliate thereof
beyond the relationships specifically contemplated by this Agreement.
SECTION 8.14     Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, any Notice of
Borrowing, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Agent pursuant to
procedures approved by it.
SECTION 8.15     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 8.16     WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE ACTIONS OF THE
AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.




NYDOCS02/1172785    53



--------------------------------------------------------------------------------





[Remainder of the page intentionally left blank]




NYDOCS02/1172785    54



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
AUTODESK, INC.
By /s/ R. Scott Herren
Name: R. Scott Herren
Title: Chief Financial Officer




[Signature page to Term Loan Agreement]



--------------------------------------------------------------------------------






CITIBANK, N.A.,
   as Agent
By /s/ Susan M. Olsen
Name: Susan M. Olsen
Title: Vice President


[Signature page to Term Loan Agreement]



--------------------------------------------------------------------------------





Initial Lenders:
CITIBANK, N.A.
By /s/ Susan M. Olsen
Name: Susan M. Olsen
Title: Vice President
U.S. BANK NATIONAL ASSOCIATION
By /s/ Matt S. Scullin
Name: Matt S. Scullin
Title: Senior Vice President
MORGAN STANLEY BANK, N.A.
By /s/ Michael King
Name: Michael King
Title: Authorized Signatory
BANK OF AMERICA, N.A.
By /s Eric A. Baltazar
Name: Eric A. Baltazar
Title: Vice President
JPMORGAN CHASE BANK, N.A.
By /s/ Min Park
Name: Min Park
Title: Vice President
MUFG BANK, LTD.
By /s/ Matthew Antioco
Name: Matthew Antioco
Title: Director
    


[Signature page to Term Loan Agreement]



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION
By /s/ Jason Auguste
Name: Jason Auguste
Title: Vice President




BNP PARIBAS
By /s/ Brendan Heneghan
Name: Brendan Heneghan
Title: Director
By /s/ Karim Remtoula
Name: Karim Remtoula
Title: Vice President
ROYAL BANK OF CANADA
By /s/ Nicholas Heslip
Name: Nicholas Heslip
Title: Authorized Signatory







SCHEDULE I
COMMITMENTS


Lender
Commitments
Citibank, N.A.
$85,000,000
U.S. Bank National Association
$85,000,000
Morgan Stanley Bank, N.A.
$85,000,000
Bank of America, N.A.
$46,250,000
JPMorgan Chase Bank, N.A.
$46,250,000
MUFG Bank, Ltd.
$46,250,000
Wells Fargo Bank, National Association
$46,250,000
BNP Paribas
$30,000,000
Royal Bank of Canada
$30,000,000
Total
$500,000,000.00




SCHEDULE 5.02(e)
Existing Subsidiary Debt
None.
EXHIBIT A - FORM OF
PROMISSORY NOTE
U.S.$_______________         Dated: _______________, 20__
FOR VALUE RECEIVED, the undersigned, AUTODESK, INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to _________________________ (the “Lender”)
for the account of its Applicable Lending Office on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Advances made by the Lender to the Borrower pursuant to
the Term Loan Agreement dated as of December 17, 2018 among the Borrower, the
Lender and certain other lenders parties thereto, and Citibank, N.A. as Agent
for the Lender and such other lenders (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on such date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to Citibank, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower in an
aggregate amount not to exceed the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Advance being evidenced by
this Promissory Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
AUTODESK, INC.
By:     
Name:
Title:



ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT B - FORM OF NOTICE OF
BORROWING`
Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department
[Date]


Ladies and Gentlemen:
The undersigned, Autodesk, Inc., refers to the Term Loan Agreement dated as of
December 17, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the undersigned, certain
Lenders parties thereto and Citibank, N.A., as Agent for said Lenders, and
hereby gives you notice pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is _______________, 20__.
(ii)    The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
(iii)    The aggregate amount of the Proposed Borrowing is $_______________.
[(iv)    The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is _____ month[s].]
The undersigned hereby certifies that the following statements will be true on
the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations and warranties set forth in
subsections (e)(ii) and (f)(i) thereof) are correct in all material respects on
and as of such date, immediately before and immediately after giving effect to
the Proposed Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date (except (x) to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date and (y) such representations
and warranties that are qualified by materiality or Material Adverse Effect in
the text thereof shall be true and correct in all respects); and
(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
This Notice of Borrowing is conditioned upon the satisfaction of all of the
conditions precedent to the consummation of the Target Acquisition set forth in
the Target Acquisition Agreement (other than payment of the consideration
therefor). The Target Acquisition is scheduled to close on [December 10], 2018.


Very truly yours,
AUTODESK, INC.
By:     
Name:
Title:



EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate] of [identify Lender]


3.
Borrower:        Autodesk, Inc.



4.
Agent:            Citibank, N.A., as the Agent under the Credit Agreement



5.
Credit Agreement:    The $500,000,000 Term Loan Agreement dated as of December
17, 2018 among Autodesk, Inc., the Lenders parties thereto, and Citibank, N.A.,
as Agent



6.
Assigned Interest[s]:



Assignor[s]15
Assignee[s]16
Aggregate Amount of Commitment/
Advances for all Lenders18
Amount of Commitment/
Advances Assigned8
Percentage Assigned of Commitment/
Advances 19
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]20 


[Page break]






Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]21 
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]22 
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


[Consented to and]23 Accepted:


[NAME OF AGENT], as
Agent




By: _________________________________
Title:


[Consented to:]24
    
[NAME OF RELEVANT PARTY]




By: ________________________________
Title:



ANNEX 1


Autodesk, Inc. Term Loan Agreement dated as of December 17, 2018


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender or the Parent Company or Subsidiary of a Defaulting Lender;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, (iii) the financial condition of the Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission (including a .pdf email transmission)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



EXHIBIT D-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of December 17,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Autodesk, Inc., each lender from time to time party
thereto and Citibank, N.A., as administrative agent (the “Agent”) for said
lenders.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of any Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.
The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]
EXHIBIT D-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of December 17,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Autodesk, Inc., each lender from time to time party
thereto and Citibank, N.A., as administrative agent (the “Agent”) for said
lenders.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]
EXHIBIT D-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of December 17,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Autodesk, Inc., each lender from time to time party
thereto and Citibank, N.A., as administrative agent (the “Agent”) for said
lenders.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]
EXHIBIT D-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Term Loan Agreement dated as of December 17,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Autodesk, Inc., each lender from time to time party
thereto and Citibank, N.A., as administrative agent (the “Agent”) for said
lenders.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Advance(s) (as well as any Note(s) evidencing
such Advance(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Agent, and (2) the undersigned shall have at all
times furnished the Borrowers and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]


[Signature page to Term Loan Agreement]

